DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14, 16-17 and 19-10 are rejected under 35 U.S.C. 103 as being unpatentable over GUL et al (US 2022/0078396) in view of Li et al (US 2013/0342640), Han et al (US 2021/0092347) OR Cusack et al (US 2008/0129844).
Claim 1. GUL teaches a real-time content-adaptive video communication system, comprising: 
an input port configured to receive an image stream; (GUL: The server 200 and the client 202 may communicate via a wired communication link or via a wireless communication link for transmitting a media stream 204 including video or picture and/or audio information. More specifically, the media stream 204 includes the 360° video data as provided by the server 200, [0064]);
a communication port interfacing with a communication network having a communication latency, (GUL: latency between the receiver and the sender, [0079-0080]; Error or drift, [0121-0124] configured to: 
transmit an oriented projection viewport of the image stream comprising viewed pixels  and unviewed pixels  by a remote user, the oriented projection viewport being a subset of information in the image stream, (GUL: Fig. 6, a temporal distribution of an eye motion area averaged over a time period, e.g. 95% of the time the viewing direction is gazing at an area covering 80% of the viewport, [0129, 0254, 0428]. Here examiner maps to the “viewed pixels”).  (Fig. 6, lower pixel density, [0126, 0254, 0428]. Here examiner maps to the “unviewed pixels”).
and 
receive information defining a focus within the image stream based on a previously transmitted portion of the image stream; (GUL teaches “the viewport prediction refers to the prediction of the user's viewing direction at a future time instance based on, e.g., previous sensor data, analysis of the content characteristics and/or user behavior, [0392, 0412]; Or… based on its knowledge about content characteristics, e.g., picture domain saliency analysis, statistical analysis of user behavior, a-priori knowledge of script scenes and the like, may provide information about viewing directions or regions to the receiver, [0415]. While GUL appears to emphasize focus on Region-of-Interest, i.e., via Fig. 6 where 80% area was concentrated.  He also generates immersive content which includes multiple of objects, such as 3DoF, three Degrees of Freedom, content; 6DoF, six Degrees of Freedom, content, e.g. captured volumetric objects, like real objects, or volumetric videos of, e.g., real objects, 3D objects generated, e.g., CGI. [0191-0194].  By obviousness, those are the focal object within the stream.
GUL’s teaching appears to be relevant to the current Specs, [0028, 0044], discloses “the focus corresponds to the object of interest, [0028, 0044].  
Examiner wishes to provide additional references to support the obviousness in GUL. 
(i)	Li, via Fig. 2, [0047] where the OOIs 210, 212, 214 of ROI 220 are having higher bit density than the background 230 of low bit density, [0047].   OOI is the focus within the video stream. 
(ii)	Cusack teaches, via Fig. 4, illustrates a system with two display devices 400 and 410. This configuration is optimal for systems where the ROIs and background are transmitted as separate streams. On the first display device 400 the background video image 405 is displayed. This view provides an operator a complete field-of-view of an area. On the second display device 410, one or more regions of interest are displayed. As shown, the license plate 412 and person 414 are shown at an enhanced resolution and at a compression level with less information loss, [0082].
(iii)	Han teaches “Similarly, edge server 108 may obtain (e.g., from AS 104) saliency map information identifying a region or regions of the frame that are determined to be the most “salient” according to an image saliency detection algorithm (e.g., as applied to individual frames or a plurality of frames, [0042, 0054])”.
and 
an automated processor (GUL: Signal Processors 206/208), configured to: 
analyze the received information defining the focus, (See [0044-0046, 0415 with high resolution for analyzing/defining focus. Also see Cusack: Figs. 3 and 4; Li: Figs. 2 and 4),
predict the oriented projection viewport within the image comprising the defined focus, comprising prediction of the viewed pixels and the unviewed pixels; (GUL: a temporal distribution of an eye motion area averaged over a time period, e.g. 95% of the time the viewing direction is gazing at an area covering 80% of the viewport, so as to allow the sender to adapt the transmission, e.g., encode outer parts, which are usually not gazed at by the user, with a lower pixel density, [0126-0129 and Fig. 6); and 
adaptively selectively prioritize transmission of predicted viewed pixels over predicted unviewed pixels of the predicted oriented projection viewport of the image stream through the communication port dependent on at least a real-time communication latency constraint. (GUI: if the viewport size includes the margin, the apparatus is to send to the receiver an indication of a lens/distortion parameter used for rendering to assist the receiver in cropping/warping the viewport, [0283]; when considering a situation that the receiver is gazing at an area covering 80% of the viewport in 95% of the time, the sender may decide to adapt the transmission, i.e., encode the outer parts of the viewport which are usually not gazed at by the user, with a lower pixel density, when compared to the inner part at which the user is gazing at 95% of the time. The quality may be mapped to a Quantization parameter, QP or Delta thereof or to another metric. FIG. 6 illustrates a viewport 200 with the central area 202 to which the receiver gazes and which has a higher resolution that the outer area 204 surrounding the central area 202, [0428]… where…  the apparatus is to provide to the receiver the first video data, in case the end-to-end latency is below or at a certain threshold, e.g., 15 ms to 20 ms, and the apparatus is to provide to the receiver the second video data, in case the end-to-end latency is above the certain threshold, [0242].  Cusack: Via Fig. 4 targeting/prioritizing  the ROI of the license plate 412 and person 414 with an enhanced resolution while eliminate over other parts.  Also see fig. 3B.
	Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cusack, Han OR Li into the teaching of GUL for the purpose of explicitly describing what and how the focus is analyzed and defined and provide the highest resolution to a specific area of concentration/emphasis for precise communication.

Claim 2. The system according to claim 1, wherein the image stream comprises a panoramic image, comprising an object of interest, and wherein the focus corresponds to the object of interest. (Han: the panoramic contents may be downloaded from video servers and projected onto the sphere (e.g., using equirectangular projection), [0012, 0014, 0028, 0034, 0036])
Claim 3. The system according to claim 1, wherein the automated processor may be further configured to implement an inertial model to predict changes in the oriented projection viewport. (GUL: in case the drift is in a specific direction, e.g., the predicted viewport corresponds to a smaller movement in the predicted direction, the apparatus is to signal the direction of the drift, [0251, 0287])
Claim 4. The system according to claim 1, wherein the communication port operates according to an Internet protocol. (GUL: Internet, [0061, 0437]).
Claim 5. The system according to claim 1, wherein the communication port is controlled using WebRTC. (GUL, during the session of the 360° video communication, via a SRTP (secure real-time transport protocol,  [0014]).
Claim 6. The system according to claim 1, wherein the communication port has a real-time adaptive bitrate. (Han:  a high-quality 360-degree video may be encoded at a minimum of a 20 Mbps bitrate, [0010, 0016, 0036]).
Claim 7. The system according to claim 1, wherein the focus is a user-desired focus, and the automated processor is configured to model the image stream, and to predict the user desired focus based on received information defining a prior actual focus. (Fig. 6, temporal distribution of an eye motion area averaged over a time period, e.g. 95% of the time the viewing direction is gazing at an area covering 80% of the viewport, 0254].  Please note here examiner maps the covering area 80% of viewport is the user focus).
Claim 8. The system according to claim 1, wherein the automated processor is configured to predict a user desired focus based on received information defining a prior user focus. (GUL: a video ROI pre-defined by the sender and selected by the receiver, [0045]).

Claim 10. The system according to claim 1, wherein the transmitted oriented projection viewport comprises an image object, and the automated processor is further configured to adaptively control transmission of a higher image area bit density corresponding to the image object and a lower image area bit density away from the image object. (GUL: if the viewport size includes the margin, the apparatus is to send to the receiver an indication of a lens/distortion parameter used for rendering to assist the receiver in cropping/warping the viewport, [0283]).
Claim 11. The system according to claim 1, wherein the automated processor is further configured to selectively adaptively allocate image bits in the transmitted oriented projection viewport to areas close to a target pixel-concentration orientation associated with the focus. (See claim 1 or Cusack’s fig. 3B).
Claim 12. The system according to claim 1, wherein the automated processor is further configured to selectively adaptively transmit image bits proximate to a target pixel-concentration orientation in a spheric or elliptic projection. (GUL: The temporarily-varying spatial scene 216 includes immersive media content or is a 360° video, also referred to as an omnidirectional video or a spherical video, [0297] or see also see Robotham for teaching on elliptical region, [0634]).
Claim 14. The system according to claim 1, wherein the automated processor is further configured to adaptively allocate pixels in respective video frames to represent a selected target pixel-concentration area in preference to other areas in the video frames of the oriented projection viewport of the image stream. (See claim1 or GUL: the sender may analyze the content beforehand and determine that a certain viewpoint contains many salient areas or hotspots which the user most likely wants to view, [0409]; 	Li, via Fig. 2, [0047]; Cusack teaches, via Fig. 4; Han, [0042, 0054] or when multiple users watch the same 360-degree video, most of the users tend to view the so-called Region of Interest (RoI) in each frame, [0018]”.
Claim 16. The system according to claim 1, wherein the image stream comprises an image in a spheric or elliptic projection, and the automated processor is further configured to transform a portion of the image comprising the oriented projection viewport from the spheric or elliptic projection to the oriented projection viewport of the image. (GUL: The temporarily-varying spatial scene 216 includes immersive media content or is a 360° video, also referred to as an omnidirectional video or a spherical video, [0297] or see also see Robotham for teaching on elliptical region, [0634]).
Claim 17. The system according to claim 1, wherein the transmission of the predicted oriented projection viewport of the image stream comprises a header  comprising data defining yaw, pitch, and roll. (GUL: the sender may indicate the pixel coordinates of a region-of-interest or an orientation, like yaw, pitch, roll, corresponding to the certain regions to the receiver, [0415]).
Claim 19. A real-time content-adaptive video communication method, comprising: receiving an image stream comprising a series of images; receiving information from a user defining a focus within an image of the image stream through a communication port interfacing with a communication network, based on a previously transmitted portion of the image stream subject to a communication latency; automatically analyzing the received information from the user defining the focus, to predict an oriented projection viewport within the image comprising the defined focus; and transmitting the predicted oriented projection viewport of the image stream through the communication port, which adaptively selectively prioritizes transmission of viewed portions of the predicted oriented projection viewport of the image stream in preference to unviewed portions of the predicted oriented projection viewport of the image stream. (Please see claim 1).
Claim 20. A computer readable medium comprising instructions for controlling real-time content-adaptive video communications, comprising: instructions for receiving an image stream; instructions for receiving information defining a focus within an image of the image stream through a communication port interfacing with a communication network, based on a previously transmitted portion of the image stream subject to a communication latency; instructions for analyzing the received information defining the focus, to predict viewed pixels and unviewed pixels of the oriented projection viewport within the image comprising the defined focus and define an optimized oriented projection viewport of the image stream; and instructions for adaptively selectively transmitting the optimized oriented projection viewport prioritizing predicted viewed pixels over predicted unviewed pixels through the communication port dependent on at least a real-time communication latency constraint. (Please see claim 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GUL in view of Li, Han OR Cusack and further in view of Kuncl et al (US 2014/0282721).

Claim 9. The system according to claim 1, wherein the received information represents an incremental change in user attention. 
GUL does not feature of claim 9.  Kuncl teaches “the computing system 100 can notify the user 203 according to an equation or a method, such as when the interest rating 212 is over a threshold level, the overall context 214 involves work or client related, when the user-attention measure 224 indicates over a threshold amount of focus on the user-activity 220, or a combination thereof, [0199-0200]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Kuncl into the teaching of GUL for the purpose of generating an active-content notification with content of interest when user-activity or user-attention is detected. 

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GUL in view of Li, Han OR Cusack and further in view of Robotham (US 2002/0015064).
Claim 12. The system according to claim 1, wherein the automated processor is further configured to selectively adaptively transmit image bits proximate to a target pixel-concentration orientation in a spheric or elliptic projection. (GUL teaches spatial scene 216… being an omnidirectional video or a spherical video, [0297]… but elliptical.
Robotham for teaching on elliptical region, [0634]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Robotham into the teaching of GUL for the purpose of providing various forms of geometric shape (i.e., elliptical) to various sub-pixel regions for calculating the centroid of the sub-pixel region.
Claim  13. GUI in view of LI, Han or Cusack, teaches wherein the automated processor is further configured to selectively adaptively define at least one of an image resolution (see claim 1)… but “an image bit depth of portions of the oriented projection viewport”.
Robotham teaches, “a 2-bit grayscale pixel might define values for black, dark gray, light gray and white. A color tonal range can represent arbitrary colors within a defined color space. Some pixel formats define a direct mapping from the pixel value into a color value. For example, a 24-bit RGB color pixel may have three 8-bit components, each defining a red, green, and blue value, [0007-0088, 0618]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Robotham into the teaching of GUL for the purpose of providing pixel resolution suitable for viewing and/or navigating.

Claim 16. The system according to claim 1, wherein the image stream comprises an image in a spheric or elliptic projection, and the automated processor is further configured to transform a portion of the image comprising the oriented projection viewport from the spheric or elliptic projection to the oriented projection viewport of the image. (Similar analysis as claim 12).

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-100

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651